Citation Nr: 0627607	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  98-08 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diverticulitis.  

2.  Entitlement to an increased disability rating for 
residuals of a left ankle fracture status post subtalar 
fusion, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
May 1992.

The present matters come before the Board of Veterans' 
Appeals (Board) from November 1997 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The veteran 
had requested a travel board hearing before a member of the 
Board at the RO, but later withdrew that request in lieu of 
an RO hearing.  Subsequently, he withdrew his request for an 
RO hearing. 

In a March 2003 decision, the Board denied the veteran's 
appeals for service connection for a cervical spine 
disability and a lumbar spine disability.  This decision 
noted that the issues of service connection for 
diverticulitis and entitlement to an increased evaluation for 
a left ankle disability were to be the subject of a separate 
decision.  

In December 2003, the Board remanded the issues of service 
connection for diverticulitis and entitlement to an increased 
evaluation for a left ankle disability for further 
development.  The issues have now been returned to the Board 
for further review.  

Regrettably, the Board finds that this appeal must again be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran submitted three VA Forms 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, in June 2003.  The forms indicated that the 
veteran had received treatment for his claimed disabilities 
from Dr. Mark Salvaggio, Union County Hospital, and Raleigh 
Outpatient Clinic, and gave VA authorization to obtain the 
records pertaining to the treatment of these disabilities.  
These forms contained the addresses of each of the treatment 
sources, and were signed and dated by the veteran.  

The December 2003 remand directed the RO/AMC to use the June 
2003 authorization forms to obtain the treatment records from 
Dr. Mark Salvaggio, Union County Hospital, and Raleigh 
Outpatient Clinic.  In response, the AMC sent the veteran a 
March 2004 letter asking him, among other things, to 
complete, sign, and return VA Forms 21-4142 for each of these 
three treatment sources.  The veteran responded to other 
portions of this letter.  However, there is no indication 
that the veteran submitted new VA Forms 21-4142, or that the 
RO attempted to obtain the records from either of these 
treatment sources.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In this case, the December 2003 remand noted that the veteran 
had already authorized VA to obtain the records from Dr. Mark 
Salvaggio, Union County Hospital, and Raleigh Outpatient 
Clinic on his behalf, and the AMC was requested to do so.  
This was not accomplished.  These authorizations have now 
expired and new releases and requests are needed.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
records of treatment for ankle and 
gastrointestinal disabilities from Dr. 
Mark A. Salvaggio, Union County 
Hospital, and Raleigh Outpatient 
Clinic. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





